Case 2:20-cv-10662-MAG-RSW ECF No. 25 filed 09/02/20         PageID.110     Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION



EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,
               Plaintiff,
                                         Civil Action No.: 2:20-cv-10662-
                v.                       MAG-RSW
COVENANT MEDICAL CENTER,
INC., Doing Business As
COVENANT HEALTHCARE,

              Defendant.




                                 CONSENT DECREE
      The United States Equal Employment Opportunity Commission

(“Commission” or “EEOC”) filed this action against Covenant Medical Center, Inc.

d/b/a Covenant HealthCare (“Defendant” or “Covenant”) to enforce the Equal Pay

Act of 1963 and Title VII of the Civil Rights Act of 1964. The EEOC alleges that

Covenant violated the EPA and Title VII by paying Sue Davis, its employee, less

money than it pays two male co-workers who perform the same work as Davis.

      The Commission and Covenant agree that this action should be resolved by

entry of this Consent Decree. This Consent Decree shall be a final and binding


                                          1
Case 2:20-cv-10662-MAG-RSW ECF No. 25 filed 09/02/20            PageID.111     Page 2 of 9




settlement in full disposition of the claims arising of the Complaint filed by the

Commission on behalf of Davis. The Court therefore finds, based on the pleadings

and the record as a whole, that: (1) the Court has jurisdiction over the parties and the

subject matter of this action; (2) entry of this Consent Decree will advance the

purposes and provisions of the EPA and Title VII; and (3) this Consent Decree

resolves all disputed matters and claims in controversy in this lawsuit as provided in

the paragraphs below.

      Therefore, it is hereby ORDERED, ADJUDGED AND DECREED:

               NON-DISCRIMINATION AND RETALIATION
      1.     Covenant and its authorized officers, agents, employees, successors and

assignees shall not engage in the practice of compensation discrimination based on

sex. Covenant shall not retaliate in any way against any person because of opposition

to any practice declared unlawful under the Equal Pay Act or Title VII related to

compensation based on sex, or because of the filing of a charge, giving testimony, or

assisting or participating in any manner in any such investigation, proceeding or

hearing.

                               MONETARY RELIEF

      2.     Within thirty (30) days after entry of the Decree by the Court, Defendant

shall pay Sue Davis the total sum off $104,707.00. Of this monetary payment,

$52,353.50 shall be considered back pay, and $52,353.50 shall be considered liquidated

                                            2
Case 2:20-cv-10662-MAG-RSW ECF No. 25 filed 09/02/20          PageID.112     Page 3 of 9




damages. Defendant shall issue a W-2 for the amount designated as back pay, less

appropriate taxes and withholdings, and a 1099-MISC for the remaining amount, in

the ordinary course of business. Defendant shall not deduct the amount of the

employer’s share of any costs, taxes, or social security payments required by law to be

paid by the Defendant. Payment shall be mailed to Sue Davis at the address provided

by counsel for the Commission. A copy of each check shall be mailed to Kenneth L.

Bird, c/o Karen L. Brooks, Trial Attorney, EEOC, 477 Michigan Avenue, Room 865,

Detroit, Michigan 48226 and shall also be sent via email to monitoring‐eeoc‐

indo@eeoc.gov.

      3.     Within 14 (14) days after entry of the Consent Decree, Covenant shall

increase Sue Davis’s pay rate to $40.54 per hour.

                     REVIEW AND REVISION OF
                EMPLOYMENT PRACTICES AND POLICIES

      4.     Within six (6) months of the entry of this Consent Decree, Covenant

shall review its policies and practices concerning compensation in connection with

promotions, demotions, new hires and lateral transfers and revise them prospectively

where necessary to assure the language and application of such policies promotes fair

and equal rates of compensation to men and women performing the same job which

requires equal skill, effort and responsibility and performed under similar working

conditions, in compliance with the EPA, Title VII and this Decree.


                                           3
Case 2:20-cv-10662-MAG-RSW ECF No. 25 filed 09/02/20           PageID.113    Page 4 of 9




       5.     Covenant shall send the Commission a copy of its revised

compensation policies for review prior to implementing the policies. The revised

policies shall be mailed to the United States Equal Employment Opportunity

Commission, Kenneth L. Bird, Regional Attorney, c/o Karen L. Brooks, Trial

Attorney, 477 Michigan Avenue, Rm. 865, Detroit, Michigan 48226 and e-mailed to

monitoring‐eeoc‐indo@eeoc.gov. The Commission will provide feedback to

Covenant within fourteen (14) days following receipt of the revised compensation

policies.

                                        TRAINING

       6.    Within thirty (30) days after Covenant implements any pay policy or

practice revisions as contemplated in paragraph 4 above, and annually thereafter

during the term of the Decree, Covenant shall provide training to members of

Covenant’s total rewards committee, Covenant’s human resources department and

Covenant’s officers and directors on compensation discrimination. The subject matter

of the training shall include the prohibitions of Title VII and the EPA against unequal

payment of wages based on sex. The training shall also cover the requirement that any

disparities in pay be based on factors other than sex, as provided under federal law.

       7.    Members of Covenant’s total rewards committee, Covenant’s human

resources department and Covenant’s officers and directors are required to attend




                                           4
Case 2:20-cv-10662-MAG-RSW ECF No. 25 filed 09/02/20           PageID.114     Page 5 of 9




these training sessions. Covenant is required to keep a record of all employees who

attended the training sessions.

      8.     Within thirty (30) days after the conclusion of the training, Covenant

shall provide the Commission with written certification that such training was

provided and the list of attendees. The training materials, certification and attendance

list shall be mailed to the United States Equal Employment Opportunity Commission,

Kenneth L. Bird, Regional Attorney, c/o Karen L. Brooks, Trial Attorney, 477

Michigan Avenue, Rm. 865, Detroit, Michigan 48226 and e-mailed to monitoring-

eeoc-indo@eeoc.gov.

                                          NOTICE

      9.     Covenant shall post the Notice (attached as Exhibit A) in Covenant’s

facilities where similar employment-related non-discrimination notices are posted and

electronically post the Notice on Covenant’s human resources intranet site. The

Notice shall remain posted throughout the term of the Decree. Should Covenant have

knowledge that the Notice has become defaced, marred or otherwise made

unreadable, Covenant will post a readable replacement copy in the same manner as

soon as practicable.

      10.    Within fourteen (14) days after posting the Notice as set forth in

paragraph 9 above, Covenant will provide the Commission with written certification

that Covenant posted the Notice in accordance with paragraph 9 above. The

certification shall be mailed to the United States Equal Employment Opportunity
                                            5
Case 2:20-cv-10662-MAG-RSW ECF No. 25 filed 09/02/20             PageID.115     Page 6 of 9




Commission, Kenneth L. Bird, Regional Attorney, c/o Karen L. Brooks, Trial

Attorney, 477 Michigan Avenue, Rm. 865, Detroit, Michigan 48226 and e-mailed to

monitoring-eeoc-indo@eeoc.gov.

                                          DURATION

       11.     Absent extension by the Court, this Decree shall expire two (2) years

after the date on which it was entered by the Court without further action by the

parties.

                     DISPUTE RESOLUTION AND COMPLIANCE

       12.     This Court shall retain jurisdiction over this action for the duration of

this Decree, and shall have all equitable powers, including injunctive relief, to enforce

this Decree.

       13.     Upon motion of the EEOC, the Court may schedule a hearing for the

purpose of reviewing compliance with this Decree. The parties shall engage in a good

faith effort to resolve any dispute as to compliance prior to seeking review by the

Court, and the EEOC shall be required to give Covenant fourteen (14) days’ notice

before moving for such review. The EEOC may conduct written discovery under the

Federal Rules of Civil Procedure for purposes of determining compliance with this

Decree.

       14.     Should the Court determine that Defendant has not complied with any

part of this Decree, the Court may award the Commission a penalty of up to $50 a

day until Defendant has complied. The Court may enter an order requiring the
                                             6
Case 2:20-cv-10662-MAG-RSW ECF No. 25 filed 09/02/20            PageID.116     Page 7 of 9




payment of such daily penalty. The Court may further order appropriate relief

including extension of the Decree for the time necessary to remedy non-compliance

and/or attorney’s fees and costs.

                                     MISCELLANEOUS

         15.   Except as otherwise provided in paragraph 16, each party shall bear its

costs and attorney’s fees incurred in this action.

         16.   If any provision of this Decree is found to be unenforceable by the

Court, only the specific provision in question shall be affected and the other

provisions shall remain in full force and effect.

         17.   This Decree constitutes the entire agreement and commitments of the

parties. Only the Court may modify this Decree.

         18.   The terms of this Consent Decree are and shall be binding upon

Defendant’s present and future owners, officers, directors, employees, creditors,

agents, trustees, administrators, successors, representatives and assignees.

         19.   Any modifications to this Consent Decree must be approved by the

Court.




                                             7
Case 2:20-cv-10662-MAG-RSW ECF No. 25 filed 09/02/20          PageID.117       Page 8 of 9




      20.   The Court shall retain jurisdiction of this case through the term of the

Consent Decree.

IT IS SO ORDERED:

Dated: September 2, 2020                        s/Mark A. Goldsmith
      Detroit, Michigan                         MARK A. GOLDSMITH
                                                United States District Judge




EQUAL EMPLOYMENT                                 COVENANT MEDICAL
CENTER, INC
OPPORTUNITY COMMISSION                          D/B/A COVENANT
HEALTHCARE

/s/ Karen L. Brooks                            /s/_Christina K. McDonald_________
KAREN L. BROOKS (IL 6285816)                  CHRISTINA K. MCDONALD (P73517)
477 Michigan Avenue, Rm. 865                  Dickinson Wright PLLC
Detroit, Michigan 48226                       200 Ottawa NW, Suite 1000
(313) 226-7597                                Grand Rapids, Michigan 49503
Karen.Brooks@eeoc.gov                         (616)-336-1039
                                               cmcdonald@dickinsonwright.com




                                          8
Case 2:20-cv-10662-MAG-RSW ECF No. 25 filed 09/02/20                      PageID.118       Page 9 of 9




              [EXHIBIT A – To Be Removed on Posting]

                                    EMPLOYEE
                                     NOTICE
Posted pursuant to EEOC v. Covenant Healthcare, Civil Action No. 2:20-cv-10622, United States
District Court for the Eastern District of Michigan.
This Notice is being posted to inform you of your rights under the Equal Pay Act of 1963 and Title
VII of the Civil Rights Act of 1964. Both federal laws prohibit employers from paying male and
female employees unequally because of their gender. Employers cannot pay employees at a lower
rate than the rate paid to the opposite sex for equal work in jobs which require equal skill effort and
responsibility and which are performed in the same establishment under similar working conditions.
Covenant HealthCare supports and complies with such federal laws in all respects.
Covenant will not retaliate or take any action against employees because they have filed a charge of
discrimination with the EEOC, reported an alleged violation under the law to the EEOC, or have
given testimony, assisted, or participated in any investigation, proceeding, or hearing conducted by
the EEOC.
Any person who believes that he or she may be a victim of illegal employment discrimination may
contact the EEOC directly at 1-800-669-4000.




                                                   9
